Title: To Thomas Jefferson from Robert Mills, 3 October 1806
From: Mills, Robert
To: Jefferson, Thomas


                        
                            Capitol-hill Washington Octr. 3d. 1806.—
                        
                        I take the liberty of presenting Mr. Jefferson thro’ my kind freind Mr. Barnes the drawings accompanying
                            this, being designs for a Penitentiary house which have been laid before the Governor of South Carolina and met with his
                            approbation, and which the next Legislature of that State will take into consideration for execution. Your acquaintance
                            with Architecture will preclude the necessity of a further explanation of the designs than what is laid down in the
                            drawings. I therefore will not take up your time on this head.
                        I experienced peculiar pleasure in making the drawings because I had the prospect of your accepting them. It
                            is only in this manner I am able at present to express my gratitude to my benefactor for the attentions which he has
                            unmeritedly bestow’d upon me; The day that you honor’d me with an introduction & recommendation to Mr. Latrobe. I shall
                            ever have cause to remember with the most heartfelt satisfaction—Then, I may truly say, I began first to imbibe the true
                            & correct principles of Architecture, and to throw off the shackles which ignorance, habits of education & prejudice
                            had imposed upon my mind—My present ideas of this noble art & science, which are dramatically opposite to those I
                            enter’d Mr. L’s office with, I trust are founded on the details of Reason & nature, because these are the only true
                            foundations of correct taste, and real beauty.
                        I will not attempt to encroach further on your time by enlarging on this subject, but hasten to a conclusion.—It will give me much pleasure to receive whatever communication your knowledge of the institution of a penitentiary house
                            may suggest, as it is my desire, according to the Governor’s request, to render him every information on the subject I
                            can, that he may meet the obstacles which ignorance and prejudice may throw in his way, in the persons of some of the
                            members of the S.C. assembly, towards such an establishment taking place—You no doubt Sir are well acquainted with the
                            sanguine nature of the criminal code of that State, and will feel conscious of the utility and benevolence of such a
                            substitute—
                        Some of the members of the Legislature of that state have an idea that this institution should be established
                            in the country, or far from the City, & that the criminals should be made to labor in the field;—I could wish to
                            eradicate such an idea, by shewing its impolicy, both to the state & to the individuals confined to labor.—The
                            establishment of a penitentiary house is not only to reclaim the vicious, & to nourish industry & Virtue, but to unburthen the State or community at large of the expense
                            & inhumanity of punishing criminals otherwise—This can only be done by the institutions being within or near the
                            precincts of Charleston (the principal City in SC) in order to give employ to the manufacture established therein.—The
                            advantages which one side of the question has over the other are so obvious that no reflecting mind can be at a loss for
                            choice—There are some minds however holding the opposite side, that require a detail of their advantages before they will
                            give up their point—These details it is my desire to give, if I can bring my mind to embrace all that I am conscious are
                            connected with the subject.—
                        I will intrude no longer than to take the liberty of making a request of Mr. J—My time admits, at present,
                            of taking a little recreation excursion into the country, and which my health in a measure calls for—As in every species
                            of amusement I take, I endeavor to combine satisfaction therewith. I, in the one before me have laid out a rout that I
                            trust will remitt this to my mind.—My design is to go into the country to Winchester in Va. to cross from that to Harper’s
                            ferry, or to the passage of the Potomac thro’ the Blue ridge, of which you have give so sublime & fascinating a
                            description, and to return (God willing) by the way of Hagars & Fredericktown to this City.—The favor I would request of
                            you, Sir, is, that you would honor me with a letter to Genl. John Smith who resides in Winchester (a representative in
                            Congress from that place) and to any gentleman at the U Sts. works at Harper’s
                            ferry you may think proper—My going an utter stranger into that country and the diffidence of my nature, would tend to
                            place me in a very awkward situation, and prevent me from reaping that benefit I should otherwise, were I acquainted—It is
                            this that emboldens me to solicit the favor of a few lines of recommendation to the above gentlemen—Mr. Smith being a
                            public character I could mention him to you mor particularly—
                        Excuse Sir, this intrusion and favor with your approbation what I have said—Praying that you may enjoy the
                            smiles of heaven, I subscribe myself with sentiments of high respect and sincere gratitude Sir, 
                  Yours &c
                        
                            Robt. Mills.
                        
                    